Exhibit 10.17
LEASE AMENDMENT EIGHT
(Expansion/Co-Terminous)
     THIS LEASE AMENDMENT EIGHT (“Amendment”) is made as of the 28th day of
November, 2006, between CMD Realty Investment Fund IV, L.P. (“Landlord”), an
Illinois limited partnership, and InterContinentalExchange, Inc. (“Tenant”), a
Delaware corporation.
     A. Landlord and Tenant are the current parties to that certain Office Lease
(“Original Lease”) dated June 8, 2000, for space currently described as Suites
500 and 600 (collectively, “Premises”) in the building (“Building”) known as
2100 RiverEdge, located at 2100 RiverEdge Parkway, Atlanta, Georgia 30328
(“Property”), which lease has heretofore been amended by Lease Amendment One
dated April 30, 2001, Lease Term Adjustment Confirmation Letter dated August 2,
2001, Lease Amendment Two dated March 6, 2003, Lease Amendment Three dated
September 10, 2003, Lease Amendment Four dated June 4, 2004, Lease Amendment
Five dated October 28, 2004, Lease Amendment Six dated October 12, 2005, Lease
Amendment Seven dated May 12, 2006, and Lease Term Confirmation letter dated
October 26, 2006 (collectively, and as amended herein, “Lease”).
     B. The parties mutually desire to amend the Lease on the terms hereof.
     NOW THEREFORE, in consideration of the mutual agreements herein contained,
the parties hereby agree as follows.
     1. Additional Premises. The space currently known as Suite 650 (“Additional
Premises”), the approximate location of which is shown on Exhibit A hereto on
the sixth (6th) floor of the Building, and which shall be deemed to contain
5,970 square feet of rentable area for purposes hereof, shall be added to and
become a part of the Premises commencing on the earlier to occur of (i) Tenant’s
occupancy of the Additional Premises for business purposes, or (ii) April 1,
2007 (“Additional Premises Commencement Date”) and continuing co-terminously
with the expiration date under the Lease (“Lease Expiration Date”), as the same
may be extended from time to time, subject to the terms herein. The Additional
Premises Commencement Date and Lease Expiration Date shall be subject to
adjustment and confirmation to the extent further described below.
 

***   Certain information in this agreement has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.

1



--------------------------------------------------------------------------------



 



     2. Base Rent For Additional Premises. Tenant shall pay monthly base rent
for the Additional Premises as provided below and otherwise as provided in the
Lease:

          Additional     Premises Period   Monthly Base Rent
Additional Premises Commencement Date — May 31, 2007
  [***]
June 1, 2007 — May 31, 2008
  [***]
June 1, 2008 — May 31, 2009
  [***]
June 1, 2009 — May 31, 2010
  [***]
June 1, 2010 — May 31, 2011
  [***]
June 1, 2011 — Lease Expiration Date
  [***]

     3. Expenses and Taxes. Commencing on the Additional Premises Commencement
Date: (a) Tenant shall pay Tenant’s Share for the Additional Premises of
increases in Taxes and Expenses over the respective amounts for the year 2006,
and as otherwise provided in the Lease, and (b) “Tenant’s Share” for the
Additional Premises shall be two and 24/100 percent (2.24%), for purposes
hereof.
     4. Prorations; Consolidated or Separate Billings. If the Additional
Premises Commencement Date does not occur at the beginning of an applicable
payment period under the Lease, Landlord shall reasonably pro rate Tenant’s
payment obligations on a per diem basis. The Base Rent, Expenses, Taxes, and all
other rentals and charges respecting the Additional Premises are sometimes
herein called “Additional Premises Rent”. Landlord may compute and bill
Additional Premises Rent (or components thereof) separately or treat the
Additional Premises and Premises as one unit for computation and billing
purposes.
     5. Other Terms; Remaining Right of Offer. Commencing on the Additional
Premises Commencement Date, the Additional Premises shall be added to, and
become part of, the Premises under the Lease, and all applicable provisions then
or thereafter in effect under the Lease shall also apply to the Additional
Premises (including, without limitation, the Extension Option pursuant to
Exhibit D attached to Lease Amendment Seven), except as provided to the contrary
herein. The Additional Premises hereunder together with the Additional Premises
pursuant to Lease Amendment Seven comprise the entire rentable area of the 6th
floor of the Building; therefore, Tenant’s Right of Offer pursuant to Exhibit E
attached to Lease Amendment Seven shall hereafter apply only to all fourth (4th)
floor space in the Building.
 

***   Confidential information on this page has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.

2



--------------------------------------------------------------------------------



 



     6. Condition of Additional Premises. Tenant has inspected, or had an
opportunity to inspect, the Additional Premises (and portions of the Property,
Systems and Equipment providing access to or serving the Additional Premises),
and agrees to accept the same “as is” without any agreements, representations,
understandings or obligations on the part of Landlord to perform or pay for any
alterations, repairs or improvements, except as may be expressly provided under
this Lease. Tenant shall, at its option, perform certain Work to the Additional
Premises, and Landlord shall provide an Allowance therefor, as further described
in Exhibit B attached hereto. Notwithstanding the foregoing to the contrary,
Landlord hereby represents that to Landlord’s actual knowledge as of the date of
this Amendment (i) the Building standard mechanical, electrical, plumbing,
sprinkler and HVAC equipment servicing the Additional Premises are in good
working order, and (ii) there are no current material violations of Laws
affecting Tenant’s use of the Additional Premises. “Landlord’s actual knowledge”
herein means the actual knowledge of the Asset Manager for the management
company for the Property.
     7. Early Access; Possession Date; Date; Confirmation of Dates. Landlord
shall permit Tenant to enter the Additional Premises on the day immediately
following mutual execution and delivery of this Amendment (“Possession Date”)
but Tenant shall with respect to the Additional Premises have no obligation to
pay Landlord the Additional Premises Rent (consisting of Base Rent, Taxes and
Expenses) for such period prior to the Additional Premises Commencement Date (as
defined in Section 1 above). During any period that Tenant shall enter the
Additional Premises prior to the Additional Premises Commencement Date to
perform Work under Exhibit B hereto, or to install telecommunications and
computer cabling, equipment and furniture, Tenant shall comply with all terms
and provisions of the Lease, except that the Additional Premises Commencement
Date shall not occur based on such early possession for such purposes. The
Additional Premises Commencement Date shall be the earlier to occur of
(i) Tenant’s occupancy of the Additional Premises for business purposes, or
(ii) April 1, 2007. Landlord and Tenant shall execute a confirmation of any
dates herein in such form as Landlord may reasonably request; any failure to
respond within thirty (30) days after Landlord provides such written
confirmation shall be deemed an acceptance of the dates set forth in Landlord’s
confirmation. If Tenant disagrees with Landlord’s determination of such dates,
Tenant shall pay Additional Premises Rent and perform all other obligations
commencing and ending on the dates determined by Landlord, subject to refund or
credit against Additional Premises Rent when the matter is resolved.
     8. Real Estate Brokers. Landlord and Tenant hereby: (a) mutually represent
to each other that they have dealt only with CB Richard Ellis, Inc.
(representing Tenant) and PM Realty Group (representing Landlord) as broker,
salesperson, agent or finder in connection with this Amendment (and to whom
Landlord shall pay a commission pursuant to separate written agreement), and
(b) mutually agree to defend, indemnify and hold each other harmless from and
against all liabilities and expenses (including reasonable attorneys’ and expert
witness fees, and court costs) arising from any breach of their respective
foregoing representations.
     9. Offer. The submission and negotiation of this Amendment shall not be
deemed an offer to enter into the same by Landlord. This Amendment shall not be
binding on Landlord unless and until fully signed and delivered by both parties.
Tenant’s execution of this Amendment constitutes a firm offer to enter into the
same which may not be withdrawn for a

3



--------------------------------------------------------------------------------



 



period of thirty (30) days after delivery to Landlord. During such period,
Landlord may proceed in reliance thereon, but such acts shall not be deemed an
acceptance.
     10. Whole Amendment; Full Force and Effect; Conflicts. This Amendment sets
forth the entire agreement between the parties with respect to the matters set
forth herein. There have been no additional oral or written representations or
agreements. As amended herein, the Lease shall remain in full force and effect.
In case of any inconsistency between the provisions of the Lease and this
Amendment, the latter provisions shall govern.
     11. Interpretation. This Amendment shall be interpreted in a reasonable
manner in conjunction with the Lease. If an Exhibit is attached to this
Amendment, the term “Lease” therein shall refer to this Amendment or the Lease
as amended, and terms such as “Commencement Date” and “Lease Term” shall refer
to analogous terms in this Amendment, all as the context expressly provides or
reasonably implies. Unless expressly provided to the contrary herein: (a) any
terms defined herein shall have the meanings ascribed herein when used as
capitalized terms in other provisions hereof, (b) capitalized terms not
otherwise defined herein shall have the meanings, if any, ascribed thereto in
the Lease, and (c) non-capitalized undefined terms herein shall be interpreted
broadly and reasonably to refer to terms contained in the Lease which have a
similar meaning, and as such terms may be further defined therein.
     12. Authority. Each signatory of this Amendment represents hereby that he
or she has the authority to execute and deliver the same on behalf of the party
hereto for which such signatory is acting.
     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first set forth above.

          LANDLORD:  CMD Realty Investment Fund IV, L.P. [SEAL]
an Illinois limited partnership         By:   CMD/Fund IV GP Investments, L.P., 
      an Illinois limited partnership, its general partner        By:   CMD REIM
IV, Inc.,         an Illinois corporation, its general partner        By:   CMD
Realty Investors,         an Illinois general partnership, as agent             
/s/ Joseph J. Bowar       Joseph J. Bowar      Senior Vice President     
TENANT:  IntercontinentalExchange, Inc. [SEAL]
a Delaware corporation
      /s/ Jeffrey C. Sprecher       Jeffrey C. Sprecher      Chairman and Chief
Executive Officer   

4



--------------------------------------------------------------------------------



 



         

EXHIBIT A
FLOOR PLATE SHOWING ADDITIONAL PREMISES

A-1



--------------------------------------------------------------------------------



 



CMD 125 (12/99)

         
EXHIBIT B
  CMD 108C (3/04)  
 
  Minor/Moderate Work  
WORK LETTER
  Tenant Performance/Allowance

     This Exhibit is a “Work Letter” to the foregoing document (referred to
herein for convenience as the “Lease Document”).
     I. Basic Arrangement
     a. Tenant to Arrange for Work. Tenant desires to engage one or more
contractors to perform certain improvements (the “Work,” as further defined in
Section VI) to or for the Premises under the Lease Document. Tenant shall
arrange for the Work to be planned and performed in accordance with the
provisions of this Exhibit and applicable provisions of the Lease Document.
Tenant shall pay when due all costs for or related to the Plans and Work
whatsoever (“Costs of the Work”), and Landlord shall reimburse certain such
costs up to the Allowance, as further described below.
     b. Allowance. Landlord shall provide up to [***] (the “Allowance”) towards
the Costs of the Work relating to permanent leasehold improvements (provided the
portion of the Allowance available for the Plans shall be limited to five
percent (5%), and shall exclude planning for furniture, trade fixtures and
business equipment). Tenant shall pay Landlord’s reasonable out-of-pocket costs,
if any, for architectural and engineering review of the Plans and any
Engineering Report, and all revisions thereof. The foregoing items may be
charged against the Allowance, and if the Allowance shall be insufficient,
Tenant shall pay Landlord for such amounts as additional Rent within fifteen
(15) days after billing. Notwithstanding anything to the contrary contained
herein, any personal property, trade fixtures or business equipment, including,
but not limited to, modular or other furniture, and cabling for communications
or computer systems, whether or not shown on the Approved Plans, shall be
provided by Tenant, at Tenant’s sole cost, and the Allowance shall not be used
for such purposes. In the event that Landlord fails to timely pay the Allowance
in accordance with this Section I.b. and such failure continues for more than
five (5) business days following receipt of written notice from Tenant of such
failure, then the unpaid amount of the Allowance shall accrue interest from the
due date at the Default Rate until payment is received by Landlord.
     c. Funding and Disbursement. Landlord shall fund and disburse the Allowance
within thirty (30) days after the Work has been completed in accordance with the
Approved Plans in accordance with the provisions hereof, and Tenant has
submitted all invoices, architect’s certificates, a Tenant’s affidavit, complete
unconditional lien waivers and affidavits of payment by all Tenant’s
Contractors, and such other evidence as Landlord may reasonably require that the
cost of the Work has been paid and that no architect’s, mechanic’s,
materialmen’s or other such liens have been or may be filed against the Property
or the Premises arising out of the design or performance of such Work. Landlord
may issue checks to fund the Allowance jointly or
 

***   Confidential information on this page has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.

B-1



--------------------------------------------------------------------------------



 



CMD 125 (12/99)
separately to Tenant, its general contractor, and any other of Tenant’s
Contractors. If Tenant does not use the entire Allowance for the purposes
permitted herein, or does not submit the foregoing documentation to Landlord,
within nine (9) months after the Commencement Date, then Landlord shall be
entitled to the savings and Tenant shall receive no credit therefor.
     II. Planning. The term “Plans” herein means a “Space Plan,” as the same may
be superseded by any “Construction Drawings,” prepared and approved pursuant to
this Section (and as such terms are further defined in Section VI). In the event
of any inconsistency between the Space Plan and Construction Drawings, or
revisions thereto, as modified to obtain permits, the latest such item approved
by Landlord shall control. The term “Approved Plans” herein means the Plans (and
any revisions thereof) as approved by Landlord in writing in accordance with
this Section.
     a. Tenant’s Planners. Tenant shall engage a qualified, licensed architect
(“Architect”), subject to Landlord’s prior written approval. To the extent
required by Landlord or appropriate in connection with preparing the Plans,
Tenant shall also engage one or more qualified, licensed engineering firms, e.g.
mechanical, electrical, plumbing, structural and/or HVAC (“Engineers”), all of
whom shall be designated or approved by Landlord in writing. The term “Tenant’s
Planners” herein shall refer collectively or individually, as the context
requires, to the Architect or Engineers engaged by Tenant, and approved or
designated by Landlord in writing in accordance with this Exhibit.
     Notwithstanding anything contained herein to the contrary, Tenant agrees to
engage Peacock Architects to prepare the Construction Drawings (as defined
below).
     b. Space Plan and Construction Drawings. Tenant shall promptly hereafter
cause the Architect to submit three (3) sets of a “Space Plan” (as defined in
Section VI) to Landlord for approval. Landlord shall, within ten (10) working
days after receipt thereof, either approve said Space Plan, or disapprove the
same advising Tenant of the reasons for such disapproval. In the event Landlord
disapproves said Space Plan, Tenant shall modify the same, taking into account
the reasons given by Landlord for said disapproval, and shall submit three
(3) sets of the revised Space Plan to Landlord. Landlord shall review or comment
on all revised plans and drawings (that have been approved by Tenant and are
re-submitted to Landlord for approval) within five (5) business days after
receipt of same. If Landlord provides comments to a revised Space Plan, then the
process outlined above shall continue with all subsequent review and comment
periods of Landlord being limited to five (5) business days (it being understood
that Landlord shall be entitled to comment solely on the revised portions of
such plan or drawing, unless the revisions affect any other portion of the plan
or drawing or unless Landlord discovers a previously undetected material error
in another portion of the plan or drawing). To the extent required by Landlord
or the nature of the Work and as further described in Section VI, Tenant shall,
after Landlord’s approval of the Space Plan: (i) cause the Architect to submit
to Landlord for approval “Construction Drawings” (including, as further
described in Section VI below, sealed mechanical, electrical and plumbing plans
prepared by a qualified, licensed Engineer approved or designated by Landlord),
and (ii) cause the Engineers to submit for Landlord’s approval a

B-2



--------------------------------------------------------------------------------



 



CMD 125 (12/99)
report (the “Engineering Report”) indicating any special heating, cooling,
ventilation, electrical, heavy load or other special or unusual requirements of
Tenant, including calculations. Landlord shall, within fifteen (15) working days
after receipt thereof (or such longer time as may be reasonably required in
order to obtain any additional architectural, engineering or HVAC report or due
to other special or unusual features of the Work or Plans), either approve the
Construction Drawings and Engineering Report, or disapprove the same advising
Tenant of the reasons for disapproval. If Landlord disapproves of the
Construction Drawings or Engineering Report, Tenant shall modify and submit
revised Construction Drawings, and a revised Engineering Report, taking into
account the reasons given by Landlord for disapproval. . Landlord shall review
or comment on all revised Construction Drawings and revised Engineering Report
(that have been approved by Tenant and are re-submitted to Landlord for
approval) within five (5) business days after receipt of same. If Landlord
provides comments to revised Construction Drawings or revised Engineering
Report, then the process outlined above shall continue with all subsequent
review and comment periods of Landlord being limited to five (5) business days
(it being understood that Landlord shall be entitled to comment solely on the
revised portions of such revised Construction Drawings or revised Engineering
Report, unless the revisions affect any other portion of the revised
Construction Drawings or revised Engineering Report or unless Landlord discovers
a previously undetected material error in another portion of the revised
Construction Drawings or revised Engineering Report). The Construction Drawings
shall include a usable computer aided design (CAD) file.
     c. Tenant’s Planning Responsibility and Landlord’s Approval. Tenant has
sole responsibility to provide all information concerning its space requirements
to Tenant’s Planners, to cause Tenant’s Planners to prepare the Plans, and to
obtain Landlord’s final approval thereof (including all revisions). Tenant and
Tenant’s Planners shall perform independent verifications of all field
conditions, dimensions and other such matters), and Landlord shall have no
liability for any errors, omissions or other deficiencies therein. Landlord
shall not unreasonably withhold, condition or delay approval of any Plans or
Engineering Report submitted hereunder, if they provide for a customary office
layout, with finishes and materials generally conforming to building standard
finishes and materials currently being used by Landlord at the Property, are
compatible with the Property’s shell and core construction, and if no
modifications will be required for the Property electrical, heating,
air-conditioning, ventilation, plumbing, fire protection, life safety, or other
systems or equipment, and will not require any structural modifications to the
Property, whether required by heavy loads or otherwise, and will not create any
potentially dangerous conditions, potentially violate any codes or other
governmental requirements, potentially interfere with any other occupant’s use
of its premises, or potentially increase the cost of operating the Property.
     d. Governmental Approval of Plans; Building Permits. Tenant shall cause
Tenant’s Contractors (as defined in Section III) to apply for any building
permits, inspections and occupancy certificates required for or in connection
with the Work. If the Plans must be revised in order to obtain such building
permits, Tenant shall promptly notify Landlord, promptly arrange for the Plans
to be revised to satisfy the building permit requirements, and shall submit the
revised Plans to Landlord for approval as a Change Order under Paragraph e
below. Landlord shall have no obligation to apply for any zoning, parking or
sign code amendments,

B-3



--------------------------------------------------------------------------------



 



CMD 125 (12/99)
approvals, permits or variances, or any other governmental approval, permit or
action. If any such other matters are required, Tenant shall promptly seek to
satisfy such requirements (if Landlord first approves in writing), or shall
revise the Plans to eliminate such requirements and submit such revised Plans to
Landlord for approval in the manner described above. Upon request, at no cost to
Landlord, Landlord shall (if Landlord has approved same as provided above)
assist Tenant in obtaining all such permits and other items.
     e. Changes After Plans Are Approved. If Tenant shall desire, or any
governmental body shall require, any changes, alterations, or additions to the
Approved Plans, Tenant shall submit a detailed written request or revised Plans
(the “Change Order”) to Landlord for approval, which written request or revised
Plans shall be reviewed by Landlord in the manner provided for in Section II.b.
above. If reasonable and practicable and generally consistent with the Plans
theretofore approved, Landlord shall not unreasonably withhold, condition or
delay its approval. All costs in connection therewith, including, without
limitation, construction costs, permit fees, and any additional plans, drawings
and engineering reports or other studies or tests, or revisions of such existing
items, shall be included in the Costs of the Work under Section VI. In the event
that the Premises are not constructed in substantial accordance with the
Approved Plans, Tenant shall not be permitted to occupy the Premises until the
Premises reasonably comply in all respects therewith; in such case, the Rent
shall nevertheless commence to accrue and be payable as otherwise provided in
the Lease Document.
     III. Contractors and Contracts. Tenant shall engage to perform the Work
such contractors, subcontractors and suppliers (“Tenant’s Contractors”) as
Landlord customarily engages or recommends for use at the Property; provided,
Tenant may substitute other licensed, bonded, reputable and qualified parties
capable of performing quality workmanship who have good labor relations and will
be able to work in harmony with each other and those of Landlord and other
occupants of the Property so as to ensure proper maintenance of good labor
relationships, and in compliance with all applicable labor agreements existing
between trade unions and the relevant chapter of the Association of General
Contractors of America. Such substitutions may be made only with Landlord’s
prior written approval. Such approval shall be granted, subject to specified
reasonable conditions, or denied within ten (10) working days after Landlord
receives from Tenant a written request for such substitution, containing a
reasonable description of the proposed party’s background, finances, references,
qualifications, and other such information as Landlord may request. For Work
involving any mechanical, electrical, plumbing, structural, demolition or HVAC
matters, or any Work required to be performed outside the Premises or involving
Tenant’s entrance, Landlord may require that Tenant select Tenant’s Contractors
from a list of such contractors.
     IV. Performance of Work
     a. Conditions to Commencing Work. Before commencing any Work, Tenant shall:
(i) obtain Landlord’s written approval of Tenant’s Planners and the Plans, as
described in Section II, (ii) obtain and post all necessary governmental
approvals and permits as described in Section II, and provide copies thereof to
Landlord, (iii) obtain Landlord’s written approval of Tenant’s

B-4



--------------------------------------------------------------------------------



 



CMD 125 (12/99)
Contractors, and provide Landlord with copies of the contracts as described in
Section III, and (iv) provide evidence of insurance to Landlord as required
under the Lease Document.
     b. Compliance and Standards. Tenant shall cause the Work to comply in all
respects with the following: (i) the Approved Plans, (ii) the Property Code of
the City and State in which the Property is located and Federal, State, County,
City or other laws, codes, ordinances, rules, regulations and guidance, as each
may apply according to the rulings of the controlling public official, agent or
other such person, (iii) applicable standards of the National Board of Fire
Underwriters (or successor organization) and National Electrical Code,
(iv) applicable manufacturer’s specifications, and (v) any work rules and
regulations as Landlord or its agent may have adopted for the Property,
including any Rules attached as an Exhibit to the Lease Document. Tenant shall
use only new, first-class materials in the Work, except where explicitly shown
in the Approved Plans. Tenant’s Work shall be performed in a thoroughly safe,
first-class and workmanlike manner, and shall be in good and usable condition at
the date of completion. In case of inconsistency, the requirement with the
highest standard protecting or favoring Landlord shall govern.
     c. Property Operations, Dirt, Debris, Noise and Labor Harmony. Tenant and
Tenant’s Contractors shall make all efforts and take all proper steps to assure
that all construction activities do not interfere with the operation of the
Property or with other occupants of the Property. Tenant’s Work shall be
coordinated under Landlord’s direction with any other work and other activities
being performed for or by other occupants in the Property so that Tenant’s Work
will not interfere with or delay the completion of any other work or activity in
the Property. Construction equipment and materials are to be kept within the
Premises, and delivery and loading of equipment and materials shall be done at
the Building loading dock and freight elevator, at such time as Landlord shall
direct so as not to burden the construction or operation of the Property.
Tenant’s Contractors shall comply with any work rules of the Property and
Landlord’s requirements respecting the hours of availability of elevators and
manner of handling materials, equipment and debris. Demolition must be performed
before 7:00 a.m. or after 6:00 p.m. and on weekends, or as otherwise required by
Landlord or the work rules for the Property. Construction which creates noise,
odors or other matters that may bother other occupants may be rescheduled by
Landlord at Landlord’s sole discretion. Delivery of materials, equipment and
removal of debris must be arranged to avoid any inconvenience or annoyance to
other occupants. The Work and all cleaning in the Premises must be controlled to
prevent dirt, dust or other matter from infiltrating into adjacent occupant,
common or mechanical areas. Tenant shall conduct its labor relations and
relations with Tenant’s Planners and Contractors, employees, agents and other
such parties so as to avoid strikes, picketing, and boycotts of, on or about the
Premises or Property. If any employees of the foregoing parties strike, or if
picket lines or boycotts or other visible activities objectionable to Landlord
are established, conducted or carried out against Tenant or such parties in or
about the Premises or Property, Tenant shall immediately close the Premises and
remove or cause to be removed all such parties until the dispute has been
settled.
     d. Removal of Debris. Tenant’s Contractors shall be required to remove from
the Premises and dispose of, at least once a day and more frequently as Landlord
may direct, all debris and rubbish caused by or resulting from the Work, and
shall not place debris in the

B-5



--------------------------------------------------------------------------------



 



CMD 125 (12/99)
Property’s waste containers. Tenant shall be permitted to place a trash dumpster
at the Building loading dock. If required by Landlord, Tenant shall sort and
separate its waste and debris for recycling and/or environmental law compliance
purposes. Upon completion of Tenant’s Work, Tenant’s Contractors shall remove
all surplus materials, debris and rubbish of whatever kind remaining within the
Property which has been brought in or created by Tenant’s Contractors in the
performance of Tenant’s Work. If any of Tenant’s Contractors shall neglect,
refuse or fail to remove any such debris, rubbish, surplus material or temporary
structures within 48 hours after notice to Tenant from Landlord with respect
thereto, Landlord may cause the same to be removed by contract or otherwise as
Landlord may determine expedient, and charge the cost thereof to Tenant as
additional Rent under the Lease Document.
     e. Completion and General Requirements. Tenant shall use commercially
reasonable efforts to cause Tenant’s Planners to prepare the Approved Plans, and
to cause Tenant’s Contractors to obtain permits or other approvals, diligently
commence and prosecute the Work to completion, and obtain any inspections and
occupancy certificates for Tenant’s occupancy of the Premises by the Additional
Premises Commencement Date set forth in the Lease Document. Any delays in the
foregoing shall not serve to abate or extend the time for the Additional
Premises Commencement Date or commencement of Rent under the Lease Document,
except to the extent of the following, provided substantial completion of the
Work and Tenant’s ability to reasonably use the Premises by the Additional
Premises Commencement Date (or by such later date when Tenant would otherwise
have substantially completed the Work) is actually delayed thereby: (i) one
(1) day for each day that Landlord delays approvals required hereunder beyond
the times permitted herein without good cause, and (ii) any delay in the Work
caused by fire or other casualty damage, war or civil disorder, strikes,
lockouts, labor troubles, inability to procure labor or materials or reasonable
substitutes or other events outside of Tenant’s reasonable control (excluding
delays resulting from changes in economic or market conditions, or financial or
internal problems of Tenant and excluding delays by the City of Sandy Springs in
processing building permits), collectively, “Force Majeure”, which shall delay
the Additional Premises Commencement Date on a day-for-day basis. Force Majeure
shall apply only so long as Tenant uses commercially reasonable diligence and
good faith efforts to end the delay, and keeps Landlord reasonably advised of
such efforts. Tenant shall impose on and enforce all applicable terms of this
Exhibit against Tenant’s Planners and Tenant’s Contractors. Landlord may impose
reasonable additional requirements from time to time in order to ensure that the
Work, and the construction thereof does not disturb or interfere with any other
occupants of the Property, or their visitors, contractors or agents, nor
interfere with the efficient, safe and secure operation of the Property. Tenant
shall notify Landlord upon completion of the Work (and record any notice of
completion contemplated by law). To the extent reasonably appropriate based on
the nature of the Work, Tenant shall provide Landlord with “as built” drawings
no later than thirty (30) days after completion of the Work.
     f. Landlord’s Role and Rights. The parties acknowledge that neither
Landlord nor its managing agent is an architect or engineer, and that the Work
will be designed and performed by independent architects, engineers and Tenant’s
Contractors engaged by Tenant. Landlord and its managing agent shall have no
responsibility for construction means, methods or techniques or safety
precautions in connection with the Work, and do not guarantee that the Plans or
Work will

B-6



--------------------------------------------------------------------------------



 



CMD 125 (12/99)
be free from errors, omissions or defects, and shall have no liability therefor.
Landlord’s approval of Tenant’s Plans and contracts, and Landlord’s
designations, lists, recommendations or approvals concerning Tenant’s Planners
and Contractors shall not be deemed a warranty as to the quality or adequacy
thereof or of the Plans or the Work, or the design thereof, or of its compliance
with laws, codes and other legal requirements. Tenant shall permit access to the
Premises, and inspection of the Work, by Landlord and Landlord’s architects,
engineers, contractors and other representatives, at all times during the period
in which the Work is being planned, constructed and installed and following
completion of the Work. Landlord shall have the right, but not the obligation,
to order Tenant or any of Tenant’s Contractors who violate the requirements
imposed on Tenant or Tenant’s Contractors in performing the Work to cease the
Work and remove its equipment and employees from the Property.
     V. HVAC Balancing. As a final part of the Work, Tenant shall cause its
contractor to perform air balancing tests and adjustments on all areas of the
Premises served by the air handling system that serves the areas in which the
Work is performed (including any original space and any additional space being
added to the Premises in connection herewith). Landlord shall not be responsible
for any disturbance or deficiency created in the air conditioning or other
mechanical, electrical or structural facilities within the Property or Premises
as a result of the Work. If such disturbances or deficiencies result, and
Tenant’s contractor does not properly correct the same, Landlord reserves the
right, after fifteen (15) days notice to Tenant, to correct the same and restore
the services to Landlord’s reasonable satisfaction, at Tenant’s reasonable
expense.
     VI. Certain Definitions
     a. “Space Plan” herein means, to the extent required by the nature of the
Work, detailed plans (including any so-called “pricing plans”), including a
fully dimensioned floor plan and drawn to scale, showing: (i) demising walls,
interior walls and other partitions, including type of wall or partition and
height, and any demolition or relocation of walls, and details of space
occupancy and density, (ii) doors and other openings in such walls or
partitions, including type of door and hardware, (iii) electrical and computer
outlets, circuits and anticipated usage therefor, (iv) any special purpose
rooms, any sinks or other plumbing facilities, heavy items, and any other
special electrical, HVAC or other facilities or requirements, including all
special loading and related calculations, (v) any space planning considerations
to comply with fire or other codes or other governmental or legal requirements,
(vi) finish selections, and (vii) any other details or features requested by
Architect, Engineer or Landlord, or otherwise required, in order for the Space
Plan to serve as a basis for Landlord to approve the Work, and for Tenant to
contract and obtain permits for the Work, or for the Space Plan to serve as a
basis for preparing Construction Drawings.
     b. “Construction Drawings” herein means, to the extent required by the
nature of the Work, fully dimensioned architectural construction drawings and
specifications, and any required engineering drawings, specifications and
calculations (including mechanical, electrical, plumbing, structural,
air-conditioning, ventilation and heating), and shall include any applicable
items described above for the Space Plan, and any other details or features
requested by

B-7



--------------------------------------------------------------------------------



 



CMD 125 (12/99)
Architect, Engineer or Landlord in order for the Construction Drawings to serve
as a basis for Landlord to approve the Work, and for Tenant to contract and
obtain permits for the Work.
     c. “Work” herein means: (i) the improvements and items of work shown on the
final Approved Plans (including changes thereto), and (ii) any preparation or
other work required in connection therewith, including without limitation,
structural or mechanical work, additional HVAC equipment or sprinkler heads, or
modifications to any building mechanical, electrical, plumbing or other systems
and equipment or relocation of any existing sprinkler heads, either within or
outside the Premises required as a result of the layout, design, or construction
of the Work or in order to extend any mechanical distribution, fire protection
or other systems from existing points of distribution or connection, or in order
to obtain building permits for the work to be performed within the Premises
(unless Landlord requires that the Plans be revised to eliminate the necessity
for such work).
     VII. Miscellaneous. If this Work Letter is attached as an Exhibit to an
amendment to an existing lease (“Original Lease”), whether such amendment adds
space, relocates the Premises or makes any other modifications, the term “Lease
Document” herein shall refer to such amendment, or the Original Lease as
amended, as the context implies. By way of example, in such case, references to
the “Premises” and “Commencement Date” herein shall refer, respectively, to such
additional or relocated space and the effective date for delivery thereof under
such amendment, unless expressly provided to the contrary herein. Capitalized
terms not otherwise defined herein shall have the meanings, if any, ascribed
thereto in the Lease Document. This Exhibit is intended to supplement and be
subject to the provisions of the Lease Document, including, without limitation,
those provisions requiring that any modification or amendment be in writing and
signed by authorized representatives of both parties. The rights granted in this
Exhibit are personal to Tenant as named in the Lease Document, and are intended
to be performed for such Tenant’s occupancy of the Premises. Under no
circumstance whatsoever shall any assignee or subtenant have any rights under
this Exhibit. Any remaining obligations of Landlord under this Exhibit not
theretofore performed shall concurrently terminate and become null and void if
Tenant subleases or assigns the Lease Document with respect to all or any
portion of the Premises, or seeks or proposes to do so (or requests Landlord’s
consent to do so), or if Tenant or any current or proposed affiliate thereof
issues any written statement indicating that Tenant will no longer move its
business into, or that Tenant will vacate and discontinue its business from, the
Premises or any material portion thereof. Any termination of Landlord’s
obligations under this Exhibit pursuant to the foregoing provisions shall not
serve to terminate or modify any of Tenant’s obligations under the Lease
Document. In addition, notwithstanding anything to the contrary contained
herein, Landlord’s obligations under this Exhibit, including obligations to
perform any work, or provide any Allowance or rent credit, shall be subject to
the condition that Tenant shall have faithfully complied with the Lease, and
shall not have committed a material violation under the Lease by the time that
Landlord is required to perform such work or provide such Allowance or rent
credit.

B-8